Clifbobd, J.,
dissenting. Bluntly put, this case is a wretched vehicle for addressing the questions which counsel for the respective parties would have us answer. It seems somehow incongruous to use the soaring phrases of Mr. Justice Brandéis in Olmstead v. United States, 277 U. S. 438, 48 S. Ct. 564, 72 L. Ed. 944 (1928), as support for the proposition that the State of New Jersey is powerless to prohibit, as a violation of N. J. S. A. 2A:110-1, indiscriminate group fornicating by — or indeed, among — complete strangers exhibiting remarkable dexterity in the confined quarters of a parked automobile on a deserted lot in Newark.
Wretched or not, though, that is the way the matter comes to us. Were this a proper case for the resolution of the asserted constitutional issues and were I to confront them at this point, I would very likely agree substantially with Justice Schreiber’s analysis and concur entirely in parts I and II of his opinion. I read the decisions of the United States Supreme Court just as he does. As an abstract proposition, certainly,.I am inclined to ground any determination of the statute’s invalidity on the State constitution, N. J. Const. Art. 1, § 1, and on the authority of In re Quinlan, 70 N. J. 10, 40, cert. den. sub nom., Garger v. New Jersey, 429 U. S. 922, 97 S. Ct. 319, 50 L. Ed. 2d 289 (1976). I hold to the view (and as I read the other opinions, so do all the other members of this Court) that absent a compelling state interest the State may not regulate a person’s private decisions which have merely incidental effects on others. In application that principle leads to the conclusion that if two people freely determine that they wish to have sexual rela*229tions in a setting inoffensive to and only incidentally affecting others, the State is without authority to interfere through the criminal process with that decision, despite the fact that such decision may be in violation of conventional community standards of morality. And that includes the grubby little exercise in self-gratification involved here.
But I think we need not, and I would not, get to the constitutional issue, at least not at this point. Rather I would call for the submission of briefs and further argument of counsel on the question whether fornication is a lesser included offense with respect to rape. Eor several reasons this is the desirable course.
First, there is the sound, oft-expressed principle that constitutional questions should not be reached and resolved unless absolutely imperative in the disposition of the litigation. While the adjudicative process admits of few unyielding rules, this maxim comes as close as any to being an absolute. Burton v. United States, 196 U. S. 283, 295, 25 S. Ct. 243, 245, 49 L. Ed. 482, 485-86 (1905); United States v. Raines, 362 U. S. 17, 21, 80 S. Ct. 519, 522, 4 L. Ed. 2d 524, 529 (1960); Communist Party, U. S. A. v. Catherwood, 367 U. S. 389, 392, 81 S. Ct. 1465, 1467, 6 L. Ed. 2d 919, 922 (1961); Rosenberg v. Fleuti, 374 U. S. 449, 463, 83 S. Ct. 1804, 1812, 10 L. Ed. 2d 1000, 1009 (1963); Alexander v. Louisiana, 405 U. S. 625, 633, 92 S. Ct. 1221, 1226, 31 L. Ed. 2d 536, 544 (1972); Hagans v. Lavine, 415 U. S. 528, 547, 94 S. Ct. 1372, 1384, 39 L. Ed. 2d 577, 594 (1974); Bowen v. United States, 422 U. S. 916, 920, 95 S. Ct. 2569, 2572, 45 L. Ed. 2d 641, 647 (1975); State v. Fair Lawn Serv. Center, Inc., 20 N. J. 468, 470-71 (1956); State v. Salerno, 27 N. J. 289, 296 (1958); Ahto v. Weaver, 39 N. J. 418, 428 (1963); State v. Zucconi, 50 N. J. 361, 364 (1967); Donadio v. Cunningham, 58 N. J. 309, 325-26 (1971); Hildebrandt v. Bailey, 65 N. J. Super. 274, 285 (App. Div. 1961); Accident Index Bureau, Inc. v. Hughes, 83 N. J. Super. 293, 302 (App. Div. 1964), aff’d on other grounds, 46 N. J. 160 (1965); Hertz Washmobile Sys. v. South *230Orange, 41 N. J. Super. 110, 122 (Law Div. 1956), aff’d on other grounds, 25 N. J. 207 (1957); Smith v. Livingston Twp., 106 N. J. Super. 444, 457-58 (Ch. 1969), aff’d o. b., 54 N. J. 525 (1969); Lordi v. U A New Jersey Theatres, Inc., 108 N. J. Super. 19, 33 (Ch. 1969); Tonsorial Inc. v. Union City, 115 N. J. Super. 33, 41 (Law Div. 1971); State v. Smith, 130 N. J. Super. 442, 446 (Law Div. 1974); Sabato v. Sabato, 135 N. J. Super. 158, 166 (Law Div. 1975). Inasmuch as there may be another, non-constitutional basis for decision, we should heed that admonition and defer addressing the constitutional question here.
Additionally, the interests of the parties will be amply served by a decision on the narrower “lesser included offense” ground. If fornication is not included in rape, then defendant goes free; certainly Mr. Saunders’ interests are fully vindicated, it being neither apparent nor even likely that he has any burning curiosity about, or yearning for resolution of, the constitutional dimensions of the controversy in which he finds himself embroiled. If fornication is a lesser included offense of the crime of rape, then that issue (not heretofore directly presented or authoritatively determined in this State) will have been put to rest, thereby clarifying the law. We would then proceed in the instant case to the constitutional question.
Finally, while I find considerable merit in the proposition that fornication is not a lesser included offense of rape and therefore should not have been included in the trial judge’s charge to the jury, the point should not be decided without affording counsel a full opportunity to be heard on that specific question. See Dresner v. Carrara, 69 N. J. 237, 243 (1976); cf. U. S. Trust Co. of N. Y. v. State, 69 N. J. 253, 257 (1976), rev’d on other grounds, 431 U. S. 1, 97 S. Ct. 1505, 52 L. Ed. 2d 92 (1977). In passing I would observe that while defendant preserved this point by exception to the trial court’s charge on fornication as a lesser included offense of rape, for reasons not at all clear the issue *231was not raised in the Appellate Division nor before this Court. Hence the call for briefs.
It is quite clear that a substantial issue is present as to whether fornication is a lesser included offense of rape. See State v. McPherson, 135 N. J. Super. 203 (App. Div. 1975) (fornication not a lesser included offense of rape); accord DeLaine v. State, 262 So. 2d 655 (Sup. Ct. Fla. 1972) (fornication not a lesser included offense of rape). In some other jurisdictions to convict for fornication the State must show that the female participant is unmarried and that both parties consented to the act, neither of which requirements is a constituent element of a rape conviction. See 37 C. J. S. Fornication §§ 1, 2 (1943). In the instant case the record leaves doubt as to the marital status of one of the complaining witnesses. In addition, a jury’s determination that the State has failed to prove beyond a reasonable doubt the complaining witnesses’ lack of consent does not equate with an affirmative finding of consent. Eurther, defense counsel was unaware that the possibility of a fornication conviction was to be submitted to the jury until after summations had been completed; hence he had no opportunity to introduce evidence bearing on these issues or to argue them to the jury.
While the foregoing brief discussion is obviously not, nor is it intended to be, exhaustive, nevertheless it does demonstrate a respectable basis for rejecting the “lesser included offense” position adopted by the trial court over defendant’s objection. I would think the point sufficiently worth pursuing as to require further briefs, putting the constitutional issue aside for now. I therefore dissent from the judgment of the Court.
Justice Mountain joins in this opinion.
Sci-ireiber, J., concurring in the result.
For reversal —• Chief Justice Hughes and Justices Sullivan, Pashman, Schreiber and Handler — 5.
For affirmance ■ — • Justices Mountain and Clieeord — 2.